ORDER

PER CURIAM.
Employee, Johnnie Bauer, appeals from the Labor and Industrial Relations Commission’s decision denying his motion to modify his workers’ compensation award against employer, Consolidated Freightways Corporation.
Employee’s brief does not contain a jurisdictional statement or a statement of facts. Further, employee’s points relied on do not state wherein and why the Commission erred in rendering its decision. Thus, employee’s brief fails to comply with the requirements of Rule 84.04.
However, in the interests of judicial economy, we have been able to glean from the record and the briefs the issues attempted to be raised, and we find the Commission’s decision was not erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.
We affirm the Commission’s decision pursuant to Rule 84.16(b).